DENIED WITHOUT PREJUDICE to renewal upon a showing
by defendant on or before March 23, 2020 of (1) the value of his
Garden City home and (2) that there are no mortgages, liens or
other encumbrances on his Garden City home that would have
priority over the proposed confession of judgment in lieu of a
second surety. The Request to extend Defendant Rhein's time to
comply with bail conditions [ECF #56 and 62] is GRANTED.
Defendant must comply with bail conditions on or before March
23, 2020.
The Clerk is directed to close the motions at 55, 56, 62, and 67.

      3/16/2020




                      USDC SDNY
                      DOCUMENT
                      ELECTRONICALLY FILED
                      DOC #:
                      DATE FILED: 3/16/2020
